Citation Nr: 0621579	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-37 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to dependency and 
indemnity compensation (DIC) as a child of the veteran.


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


 



INTRODUCTION

The veteran reportedly served on active duty from September 
1919 through June 1943, and again from April 1945 through 
June 1946.  He died in June 1979.  The appellant brings this 
claim as the adopted son of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2004, a statement 
of the case was issued in September 2004, and a substantive 
appeal was received in October 2004.  The appellant requested 
a hearing before the Board in the October 2004 substantive 
appeal, but this request was withdrawn by the appellant in 
November 2004.

In various communications, the appellant appears to be 
contesting prior rating decisions which denied him benefits 
as the adopted son of the veteran.  The appellant has 
referred to Pacific War Prisoner benefits, National Service 
Life Insurance benefits, as well as Dependency and Indemnity 
Compensation (DIC).  It is not clear whether he is alleging 
clear and unmistakable error in any such prior rating 
decisions, and this matter is hereby referred to the RO for 
clarification and any necessary action.  Correspondence 
received in April 2005 was not received within 90 of transfer 
of the appeal to the Board in November 2005, and no good 
cause has been shown for the delay.  Such correspondence is 
also referred to the RO for appropriate action.  38 C.F.R. 
§ 20.1304 (2005).  

The following decision is limited to the matter of whether 
the appellant currently meets the criteria to be recognized 
as a child of the veteran for DIC purposes. 



FINDINGS OF FACT

1.  The appellant was born in May 1947; he did not become 
permanently incapable of self-support before reaching the age 
of 18 years.

2.  The appellant is presently married.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a child of 
the veteran for DIC benefit purposes have not been met.  38 
U.S.C.A. § 1310 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.57(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  Congress, in enacting the statute, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet.App. 129, 
132 (2002) (quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 
2000) (statement of Sen. Rockefeller)).  There is no dispute 
in this case as to the underlying facts as reflected by the 
evidence.  When the law and not the evidence is dispositive 
of the claim, the VCAA is not applicable.  See Mason, 16 
Vet.App. at 132; Smith (Claudus) v. Gober, 14 Vet.App. 227 
(2000, aff'd, 28 F.3d 1384 (Fed.Cir. 2002).  As the law 
regarding appellant's basic eligibility for compensation and 
benefits is dispositive in the instant claim, the VCAA is not 
applicable.

Analysis

The law states that when any veteran dies after December 31, 
1956, from a service-connected or compensable disability, the 
Secretary shall pay dependency and indemnity compensation to 
such veteran's surviving spouse, children, and parents. 38 
U.S.C.A. § 1310(a).

The record shows that the veteran had active service from 
September 1919 through June 1943, and again from April 1945 
through June 1946.  He died in June 1979.  The appellant, who 
is the veteran's adopted son, was born in May 1947.  He filed 
a claim for DIC benefits in March 2004.

38 C.F.R. § 3.57(a) defines a child as 

an unmarried person who is a legitimate child, a 
child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's 
household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) Who is under the age of 
18 years; or (ii) Who, before reaching the age of 
18 years, became permanently incapable of self-
support; or (iii) Who, after reaching the age of 18 
years and until completion of education or training 
(but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved 
educational institution.

The record clearly shows that the appellant was born in May 
1947 and is currently married.  He does not dispute these 
findings as, in fact, the appellant reported his spouse and 
his birth date in his claim.  Nevertheless, he maintains that 
he is entitled to DIC benefits.  However, the law is quite 
specific.  Because he is married, and because he is well over 
the statutory age limitation with no evidence that he became 
permanently incapable of self-support before reaching the age 
of 18 years (nor has he so claimed), he may not be considered 
a child of the veteran for DIC benefit purposes.  
Accordingly, the appellant's claim for DIC benefits is 
denied.

As noted in the introduction, the current appeal is limited 
to the question of whether the appellant currently meets the 
criteria for a child of the veteran for VA purposes.  To the 
extent that the appellant may be contesting past rating 
decisions which may have denied him benefits as a child of 
the veteran, such matters have been referred to the RO for 
clarification and any necessary action.  


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


